Citation Nr: 0000368	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-27 486 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for Chopart dislocation 
of the feet.

5.  Entitlement to service connection for claw toes of the 
right foot.  

6.  Entitlement to an evaluation in excess of 10 percent for 
left leg patella tenosynovitis.  

7.  Entitlement to an evaluation in excess of 10 percent for 
right leg patella tenosynovitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1961 to 
September 1963 and from October 1965 to September 1981.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO).  

In a February 1996 rating decision, the RO denied the claim 
of service connection for glaucoma.  In a November 1997 
rating decision, the RO denied the claims seeking evaluations 
in excess of 10 percent for right and left leg patella 
tenosynovitis.  In a July 1998 rating decision, the RO again 
denied the claims seeking evaluations in excess of 10 percent 
for right and left leg patella tenosynovitis; declined to 
reopen a previously denied claim of service connection for a 
left ankle disorder; and denied the claims of service 
connection for Chopart dislocation of the feet, claw toes of 
the right foot, and a right ankle disorder.  The appellant 
disagreed with each of these determinations and this appeal 
ensued.  

With respect to the left ankle disorder, the Board herein 
determines that the appellant has submitted new and material 
evidence to reopen the previously denied claim.  Thus, the 
issue on appeal is as stated on the title page above.  

Before proceeding, the Board must address a procedural 
matter.  By February 1996 rating decision, of which the 
appellant was informed by February 12, 1996 letter, the RO 
declined to reopen its March 1989 decision that denied 
service connection for esotropia of the left eye.  The 
appellant filed a timely notice of disagreement with that 
decision in February 1996 and the RO issued a statement of 
the case in May 1996.  The appellant had until February 12, 
1997 to file a substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.302(b) (substantive appeal must be filed within one year 
of notice of rating decision (a period ending February 12, 
1997) or within 60 days of issuance of the statement of the 
case (a period ending in July 1996), whichever is later 
(February 12, 1997)).  The appellant filed a VA Form 9 
(Appeal to Board of Veterans' Appeals) in July 1996, but did 
not address the issue of service connection for esotropia of 
the left eye.  The record does not show any subsequent 
discussion relevant to this claim until January 1998.  

Because the appellant did not file a substantive appeal 
within the applicable time frame for doing so, the Board does 
not have jurisdiction to address the issue.  In Fenderson v. 
West, 12 Vet. App. 119, 128-31 (1999), the U.S. Court of 
Veterans Appeals (since renamed the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
did not err when it decided that it did not have jurisdiction 
over an issue for which there was a notice of disagreement 
and a statement of the case, but no timely substantive 
appeal.  See also Archibold v. Brown, 9 Vet. App. 124, 130-32 
(1996) and Roy v. Brown, 5 Vet. App. 554, 555 (1993) (request 
for appellate review completed by a timely substantive 
appeal).  In Marsh v. West, 11 Vet. App. 468, 470-72 (1998), 
the Court held procedurally deficient the Board's sua sponte 
determination that a notice of disagreement was untimely, 
necessitating a remand so that the appellant could present 
argument on that point.  As noted in Marsh, though, that 
scenario is different from that where a valid notice of 
disagreement has been submitted.  The notice of disagreement 
here "encompass[es] also any question of jurisdiction 
because a claim that an administrative agency . . . possesses 
jurisdiction is always already implicit in any substantive 
claim."  Id. at 470.  Hence, the analysis and outcome 
illustrated by Fenderson dictate the analysis and outcome in 
this case.  

The Board is mindful of a recent VA General Counsel opinion, 
VA O.G.C. Prec. Op. No. 9-99 (Aug. 18, 1999), which held that 
the Board has authority in the first instance to address the 
question of timeliness of a substantive appeal, provided the 
appellant was afforded appropriate procedural protections to 
assure adequate notice and a chance to be heard on that 
aspect of the claim.  In this case, he was informed in the 
June 1996 statement of the case that he had to file his 
substantive appeal within 60 days of issuance of the 
statement of the case or within the remainder of the one-year 
period from the date of the letter informing him of the 
rating decision.  "If we do not hear from you within this 
period, we will close your case."  This notice adequately 
and accurately informed him of the action needed to perfect 
the appeal by submission of a substantive appeal by, at the 
latest, February 12, 1997.  The facts show that he failed to 
do so.  While the record does not show that he was provided 
specific opportunity to offer evidence or argument on the 
jurisdictional aspect of the claim, the Court's decision in 
Fenderson is based on similar facts as presented here.  Thus, 
consistent with that holding, the issue of service connection 
for left eye esotropia is not now before the Board.  

The claims of entitlement to an evaluation in excess of 10 
percent for left leg patella tenosynovitis and right leg 
patella tenosynovitis are addressed below in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection 
for a left ankle disorder in a March 1989 rating decision; 
the appellant was notified by the RO on May 17, 1989; he did 
not perfect an appeal as to that issue.  

2.  Additional evidence supplied for the record subsequent to 
March 1989 is new and material with respect to the claim of 
service connection for a left ankle disorder.  

3.  No competent evidence has been submitted linking post-
service findings of left ankle disorder to service.

4.  No competent evidence has been submitted linking post-
service findings of glaucoma to service.

5.  No competent evidence has been submitted linking post-
service findings of right ankle disorder to service.

6.  No competent evidence has been submitted linking post-
service findings of Chopart dislocation of the feet to 
service.

7.  No competent evidence has been submitted linking post-
service findings of claw toes of the right foot to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for a left ankle is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The claim for service connection for Chopart dislocation 
of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

6.  The claim for service connection for claw toes of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of Service Connection Claim for a Left Ankle 
Disorder

In January 1998, the appellant filed an application seeking, 
in part, to reopen a claim of service connection for a left 
ankle disorder.  He had previously claimed service connection 
for a left ankle disorder, but the claim was denied by March 
1989 rating decision.  The RO reasoned that a left ankle 
sprain noted in service medical records was acute and 
transitory and resolved prior to separation from service.  In 
essence, the RO denied the claim because the current evidence 
of record did not show current left ankle disorder and as the 
record did not include evidence linking the then current left 
ankle disorder with in-service injury.  The RO informed him 
of the decision in a May 17, 1989 letter.  Because he did not 
appeal any of this determination within one year of the 
notice, the March 1989 rating decision is final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, a claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim is 
reopened for adjudication on the merits.  If not, the 
analysis must end as the Board lacks jurisdiction to review 
the merits of the claim.  See Barnett, 83 F.3d at 1383-84.  

In a July 1998 rating decision, the RO declined to reopen the 
claim because the appellant had not submitted new and 
material evidence.  He filed a timely notice of disagreement 
with that determination and this appeal ensued.  In 
addressing the appellant's application to reopen, VA must 
(1) determine whether the appellant has presented new and 
material evidence; (2) if new and material evidence has been 
presented, reopen the claim and determine whether the claim 
as reopened is well grounded; and (3) if the claim is well 
grounded, evaluate the merits of the claim.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  See Hodge v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).  

New evidence that was not likely to convince VA to alter its 
previous decision could be material if it provided a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where it would not 
eventually convince VA to alter its rating decision.  Hodge, 
155 F.3d at 1363; Elkins, 12 Vet. App. at 214.  The reopening 
standard provides for judgment as to whether new evidence 
bears directly or substantially on the specific matter and is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998).  

At the time of the March 1989 rating decision, the evidence 
of record included service medical records, including a July 
1968 clinical record entry noting a left ankle sprain.  The 
remaining service medical records are silent as to any left 
ankle symptomatology; in medical history reports, the 
appellant denied any such deformity.  Also of record were 
various VA clinical and examination reports that do not refer 
to a left ankle disorder.  

Thereafter, the following evidence was received into the 
record.  A December 1995 VA examination report noted a 
history of a left ankle sprain in 1968, but rendered no 
diagnosis.  An August 1997 VA examination included a 
diagnosis of degenerative joint disease of the left ankle, 
with range of motion normal and not painful.  A December 1997 
VA clinical record noted complaints of left ankle pain and 
found range of motion limited and painful with mild diffuse 
swelling.  The assessment was rule out changes to the left 
foot and ankle.  A January 1998 VA clinical record reported 
complaints of left ankle pain and findings of left ankle 
tenderness without instability at the extremes of motion and 
no recent injury.  

As noted above, new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis and must be probative of only the 
element or elements specified as a basis for the last 
disallowance.  Evans, 9 Vet. App. at 284-85.  Thus, evidence 
presented after July 1998 must be new and material to the 
weaknesses of the claim prior to that time, namely the lack 
of any findings of a left ankle disorder following service 
and a the lack of any evidence linking a current disorder to 
the in-service injury.  

The additional evidence received into the record since the 
March 1989 rating decision, summarized above, is new in the 
sense that it was not before the RO in March 1989.  It is 
also material as to one aspect of the RO's denial of the 
claim at that time.  The December 1995 and August 1997 VA 
examinations and the December 1997 and January 1998 VA 
clinical records document current findings of a left ankle 
disorder, one of the reasons for the RO's March 1989 
decision.  The RO also denied the claim because the record 
did not contain evidence linking a current left ankle 
disorder to the in-service injury.  The new evidence received 
into the record since March 1989 includes the December 1995 
VA examination report noting a history of a left ankle sprain 
in 1968. This notation, coupled with the other evidence of 
record, provides a more complete picture of the claimed 
disability.  Thus, the additional evidence submitted since 
the July 1998 rating decision is new and material as the 
claim.  Since new and material evidence has been submitted, 
the appellant's application to reopen the claim is granted.  

II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, arthritis manifest to a degree of 10 percent within a 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  See 
Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

B.  Left Ankle Disorder

Reviewing the evidence regarding the claimed left ankle 
disability discussed above, the record includes competent 
medical evidence of a left ankle disorder.  The August 1997 
VA examination report showed degenerative joint disease of 
the left ankle and the December 1997 and January 1998 VA 
clinical records noted left ankle symptomatology.  In 
addition, the appellant contends this symptomatology is 
related to an in-service left ankle sprain noted in the 
service medical records.  This evidence satisfies the first 
and second elements of a well-grounded claim.  See Epps, 126 
F.3d at 1468.  

As to the third element of a well-grounded claim, requiring 
competent medical evidence linking the current disorder to 
in-service injury, the only evidence discussing etiology of 
the left ankle disorder is the December 1995 VA examination 
report discussing a history of left ankle sprain in 1968.  It 
appears, though, as the examiner did not note reviewing the 
evidence summarized here, that the examiner received this 
history from the appellant.  This evidence, therefore, may 
represent information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, and cannot constitute competent medical evidence.  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, in 
simply recording the appellant's recollection of an in-
service injury, the examiner did not offer an opinion linking 
the current disorder to the in-service injury.  To the extent 
that this examination report based a finding on a recitation 
by the appellant of his own medical history, the information 
is not probative evidence as to the etiology of the disorder.  
As the evidence is not probative, it cannot form the basis of 
competent medical evidence.  

The only remaining evidence supporting a link between the 
current left ankle disorder and the injury in service is the 
appellant's own contentions.  Generally, statements prepared 
by lay persons, who are ostensibly untrained in medicine, 
cannot constitute competent medical evidence to render a 
claim well grounded.  A layperson can certainly provide an 
eyewitness account of an appellant's visible symptoms.  Layno 
v. Brown, 5 Vet.  App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not show that he has the requisite medical 
expertise to render such a medical opinion.  Thus, his 
contentions alone cannot rise to the level of competent 
medical evidence to satisfy the third element of a well-
grounded claim.  

Since the record does not include competent medical evidence 
linking current findings of left ankle disorder to service, 
the claim is not well grounded.  As the claim is not well 
grounded, VA has no duty to assist in further development of 
the claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477 (1999).  

C.  Glaucoma

As to the first element of a well-grounded claim of service 
connection for glaucoma, June 1990 VA clinical records show 
the appellant's recollection of being told by a private 
optometrist in April 1990 that he had glaucoma as well as a 
past medical history of left eye injury in service.  A 
February 1991 VA clinical record included an assessment of 
glaucoma.  Thereafter, VA clinical, examination, and hospital 
reports in 1991 through 1997 noted findings of glaucoma.  In 
June 1993, he underwent a trabeculectomy of the left eye.  
This evidence comprises competent medical evidence of a 
current disorder, thereby satisfying the initial element of a 
well grounded.  

The second element of a well-grounded claim requires lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The service medical records are silent as 
to glaucoma.  However, the appellant testified at his July 
1999 hearing before the undersigned that he had been treated 
for glaucoma since about January 1982.  The truthfulness of 
this evidence must be presumed when determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This evidence satisfies the second element of a 
well-grounded claim.  

As to the third element of a well-grounded claim, the record 
must include competent medical evidence of a nexus, or link, 
between the in-service injury or disease and current 
disability.  The only evidence discussing etiology of the 
current glaucoma is a December 1995 VA Agent Orange 
examination report and the appellant's own testimony in July 
1999.  The December 1995 examination report indicated as 
history that the appellant had glaucoma since about 1981 with 
documented decreased sight in the left eye at that time.  
Unfortunately, the record does not show glaucoma until 
February 1991 at the earliest; the service medical records 
are silent for glaucoma.  It appears that the December 1995 
VA examiner's information was not derived from the record, 
but from the appellant.  This evidence, therefore, represents 
information simply recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner.  Thus, the 
evidence is not probative and cannot enjoy the presumption of 
truthfulness forming the basis of competent medical evidence.  
See LeShore, 8 Vet. App. at 410.  

Along similar lines, the appellant presented a January 1999 
examination report, apparently relevant to a determination of 
the Social Security Administration, in which a physician 
noted a history of glaucoma in 1983.  Again, the source of 
this history is unclear, but it does not appear that it was 
from a review of relevant medical records.  Thus, the 
evidence is not probative and cannot enjoy the presumption of 
truthfulness forming the basis of competent medical evidence.  
Id.  

The appellant testified at the July 1999 hearing that a Dr. 
Roy told him in January 1982 that he had glaucoma that did 
not require surgical intervention.  He claimed Dr. Roy 
prescribed eye drops to decrease his eye pressure.  He also 
noted that Dr. Roy's office informed him that his records 
were destroyed and refused to provide a statement saying he 
had been treated.  Absent a statement from Dr. Roy or medical 
records forming the basis for such statement, the appellant's 
testimony alone that he was treated in 1982 for glaucoma does 
not amount to competent medical evidence.  Espiritu, 2 Vet. 
App. at 494-95.  The record does not indicate that he has the 
requisite medical expertise to render a medical opinion.  

Because the record does not include competent medical 
evidence linking the current findings of glaucoma to service, 
the claim is not well grounded.  Since the claim is not well 
grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 486.

D.  Right Ankle Disorder, Chopart Dislocation of the Feet,
 and Claw Toes of the Right Foot

The service medical records include a February 1968 clinical 
record noting complaints of possible frostbite of the first 
toe on the left foot.  Examination was within normal limits 
and some numbness was noted as to the first toe.  A July 1970 
X-ray report of the lower left leg and foot to rule out a 
fracture.  The report noted no recent pain and no acute 
pathology of the right foot.  The March 1981 separation 
examination report found abnormal lower extremities on 
clinical evaluation, described as pain in the lower 
extremities at times.  The diagnoses included phlebitis, 
swelling lower extremity - 8 years.  

Service connection is in effect for thrombophlebitis of the 
right leg and chronic patellar tenosynovitis of the right and 
left legs.  The appellant here claims service connection for 
right ankle disorder, Chopart dislocation of the feet, and 
claw toes of the right foot.  


The evidence relevant to these claims include the following:

? A VA clinical record entry in March 1995 showed the 
appellant's complaint of feet stiffness.  

? VA examination in December 1995 showed diabetic 
neuropathy of both feet.  

? A February 1996 VA clinical record noted complaints 
of pain and muscle spasm on the right side, "feet 
okay."  

? July 1997 VA clinical records noted an "old" 
fracture of the foot and pain on ambulation or 
movement of the right ankle.  

? A July to August 1997 VA clinical record, it was 
noted that the appellant complained of pain and 
swelling in the right foot, ankle and lower leg 
previously thought secondary to thrombophlebitis but 
later thought secondary to cellulitis.  A bone scan 
was consistent with Charcot's foot.  

? VA examination in August 1997 showed diagnoses of 
degenerative joint disease of the right ankle and 
probable old fracture of the right foot with 
degenerative joint disease.  It was noted that the 
appellant informed the examiner that, while playing 
softball in 1967, he injured his right ankle.  An x-
ray report of the right ankle noted marked soft 
tissue swelling.  An x-ray report of the right foot 
showed degenerative changes.  

? VA examination in September 1997 included diagnoses 
of recent Charcot's foot; Chopart 
fracture/dislocation of the right foot (old - 
approximately 1968 to 1969); hallux abductovalgus 
with bunion deformity right foot probably secondary 
to Chopart fracture/dislocation; claw toes, right 
foot, semifixed secondary to Chopart 
fracture/dislocation; and an old fracture of the 
proximal phalanx of the hallux at the medial distal 
aspect.  The examiner noted that the appellant 
informed him of an incident in service, in 1968 or 
1969, in which the appellant injured his right foot 
during obstacle course training.  

? September and October 1997 VA clinical records found 
a painful right foot and ankle requiring use of a 
special shoe.  The diagnosis was Charcot's foot.  

? A December 1997 VA clinical record showed assessments 
of Charcot's foot right and rule out changes to the 
left foot.  

? A January 1998 VA clinical record indicated that the 
appellant related a history of right ankle injury 
over 20 years before.  

? A February 1998 VA psychiatric clinical record noted 
a history of Charcot's disease of both feet.  

Right ankle disorder

The evidence summarized above documented right ankle 
symptomatology and the appellant's contentions of a right 
ankle injury in service, thereby satisfying the first and 
second elements of a well-grounded claim.  As to the third 
element, requiring competent medical evidence linking the 
current right ankle symptomatology to service, the first 
findings of a right ankle disorder are contained in a July 
1997 VA clinical record.  Thereafter, the evidence discussing 
the etiology of the right ankle disorder is limited to the 
August 1997 VA examination (appellant informed examiner of a 
1967 injury), the September 1997 VA examination (appellant 
informed examiner of a 1968 or 1969 injury), and a January 
1998 VA clinical record entry (appellant related a history of 
right ankle injury during or before 1978).  Consistent in 
each document is the recitation that the appellant informed 
the examiner of the facts.  As discussed above in a similar 
context, this evidence represents information simply recorded 
by a medical examiner, unenhanced by any additional medical 
comment by the examiner.  Thus, it is not probative and 
cannot form the basis of competent medical evidence.  See 
LeShore, 8 Vet. App. at 410.  The record does not include 
competent medical evidence to satisfy the third and final 
element of a well-grounded claim.  As the claim is not well 
grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 486.  

Chopart Dislocation of the Feet

The initial finding of Chopart fracture or dislocation of the 
feet is contained in the September 1997 VA examination.  
Symptomatology, including stiffness of the feet, was first 
noted in the March 1995 VA clinical record.  In addition, the 
appellant contentions, which must be presumed true, indicate 
that he suffered a foot fracture in service.  These facts 
satisfy the first and second elements of a well-grounded 
claim.  As to the third element, the only evidence referring 
to etiology of the Chopart fracture or dislocation is the 
September 1997 VA examination report, which noted an old 
fracture in 1968 or 1969, during the appellant's service.  
However, the examiner also noted that the appellant informed 
him of this history.  This notation, therefore, represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner.  Thus, it 
is not probative and cannot form the basis of competent 
medical evidence.  See LeShore, 8 Vet. App. at 410.  The 
record does not include competent medical evidence to satisfy 
the third and final element of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 486.

Claw Toes of the Right Foot

The initial finding of claw toes of the right foot is 
contained in the September 1997 VA examination.  
Symptomatology, including stiffness of the feet, was first 
noted in the March 1995 VA clinical record.  These findings 
satisfy the first element of a well-grounded claim.  In this 
claim, the appellant alleges that this disorder was related 
to the Chopart fracture/dislocation.  A well-grounded claim 
for secondary service connection requires medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, the September 1997 VA 
examiner did relate the claw toes to the Chopart dislocation.  
However, as already noted above, the claim of service 
connection for the Chopart fracture/dislocation is not 
service connected.  Therefore, the secondary service 
connection claim, requiring a linking between the current 
disorder and a service-connected disability is not well 
grounded.  As the evidence does not include competent medical 
evidence linking the current claw toe disorder to a service-
connected disability, the claim is not well grounded.  
Because the claim is not well grounded, VA is under no duty 
to assist in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton, 12 Vet. App. at 486.

E.  Other Considerations

As to the right ankle, Chopart dislocation, and claw toe 
claims, the only remaining evidence supporting the necessary 
link between the current disorders and either in-service 
disease or injury or a service-connected disability is the 
appellant's own contentions.  As already noted, the record 
does not show that he has requisite medical expertise to 
render a medical opinion to well ground the claim.  See 
Espiritu, 2 Vet. App. at 494-95.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence linking the current findings 
of glaucoma, a right ankle disorder, Chopart dislocation, and 
claw toes of the right foot to service or a service-connected 
disability.  Also, by this decision, the Board informs him of 
the evidence he lacks that is needed to well ground his 
claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a left ankle 
disorder, the application to reopen is granted.

Entitlement to service connection for a left ankle disorder 
is denied.  

Entitlement to service connection for glaucoma is denied.  

Entitlement to service connection for a right ankle disorder 
is denied.  

Entitlement to service connection for Chopart dislocation of 
the feet is denied.  

Entitlement to service connection for claw toes of the right 
foot is denied.  


REMAND

The most recent VA examination addressing the nature and 
severity of the service-connected right and left leg patella 
tenosynovitis was in September 1997.  The Board is not 
required, pursuant to its duty to assist, to remand solely 
due to the passage of time since completion of an otherwise 
adequate examination.  An exception to this general rule 
exists to the extent that the appellant asserts that the 
disability in question has undergone increased severity since 
the last examination.  Here, the appellant has so asserted, 
and the claim for increased rating will be remanded for 
development.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of the 
right and left leg patella tenosynovitis.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The pertinent history 
concerning the disabilities should be 
obtained, and all necessary tests and 
studies, including x-ray studies and 
range of motion measurements, should be 
accomplished.  The report of examination 
should contain a detailed account of all 
orthopedic manifestations of the 
disabilities found to be present.  The 
orthopedist should be asked to determine 
whether there is degenerative arthritis 
established by X-ray findings, the 
specific measurements of any loss of 
motion of the right or left leg, any 
recurrent subluxation or lateral 
instability of the knees, and any other 
limitation of function.  The orthopedist 
should also be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or with prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed, to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals







